TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 24, 2015



                                     NO. 03-14-00381-CR


                                Eric Alan Moore, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM 264TH DISTRICT COURT OF BELL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
              AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the district court’s

judgment. Therefore, the Court affirms the district court’s judgment. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.